DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,5-9,11-15,17,18 is/are rejected under 35 U.S.C. 102(a)(2) as being fully met by Zapf (USPGP 20190071282).
Regarding Claim 1, Zapf discloses a method for determining safety related properties of at least one component 1 of an elevator 100, the method comprising:
reading 15,17 an electronic information plate 7, wherein said electronic information plate is configured to store safety related information of at least one component of said elevator (para. 0044);
transmitting the content of said read electronic information plate 7 into an elevator controller 114;
comparing said content with data associated with said elevator (para. 0099); and
detecting as a result of said comparison if any of said at least one component has exceeded a predetermined life cycle (para. 0111).
Regarding Claim 5, Zapf discloses transmitting said content by using a transmitter 27 of an elevator car.
Regarding Claim 6, Zapf discloses receiving said content at said elevator controller 114 and performing said comparing at said controller (paras. 0099, 0111). 
Regarding Claim 7, Zapf discloses the component 1 of an elevator is a mechanical non-electronic component (belt, para. 0076).  
Regarding Claim 8, Zapf discloses storing at least portion of said data associated with said elevator into at least one of the following: said electronic information plate (para. 0044), server, cloud or database.
Regarding Claim 9, Zapf discloses an elevator 100 comprising:
at least one component 1;
at least one electronic information plate 7 associated with at least one component 1, wherein
said at least one electronic information plate 7 is configured to store safety related information with regard said associated at least one component (para. 0044).
Regarding Claim 11, Zapf discloses the elevator further comprises a transmitter 27 for transmitting said content.
Regarding Claim 12, Zapf discloses a controller 114 and said controller 114 is configured to receive said transmitted content (para. 0099).
Regarding Claim 13, Zapf discloses the controller 114 is configured to compare said content with data associated with said elevator (para. 0111).
Regarding Claim 14, Zapf discloses the controller 114 is configured to detect as a result of said comparison if any of said at least one component has exceeded a predetermined life cycle (para. 0111).
Regarding Claim 15, Zapf discloses the controller 114 is configured to store at least portion of said data associated with said elevator into at least one of the following: said electronic information plate (para. 0044), server, cloud or database.
Regarding Claim 17, Zapf discloses the electronic information plate 7 is associated with at least one non- electronical component (belt, para. 0076).
Regarding Claim 18, Zapf discloses an electronic information plate 7, said electronic information plate being associated with a non-electronic elevator component 1, comprising:
at least one memory, wherein said at least one memory comprises information regarding at least one property of an elevator component;
at least one electricity source, wherein said electricity source is configured to receive electricity by using electromagnetic induction;
at least one communication interface 27, wherein said communication interface is configured to transmit 13 said at least one property of an elevator component as a response to read request; and
at least one security circuit, wherein in said security circuit is configured to provide information necessary to verify the authenticity of said electronic information plate. 









Allowable Subject Matter
Claims 2-4,10,16,19,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837